DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, FIGs. 2, and 7-9, and claims 1-10 and 12-20 in the reply filed on 10/27/2022 is acknowledged. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. At least claims 7 and 20 do not read on the elected Species. In this Office Action, claims 1-6, 8-10, and 12-19 are examined, and claims 7, 11, and 20 are withdrawn from consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “each first half-cycle segment of the plurality of secondary windings is located on one of the two secondary winding layers; 
each second half-cycle segment of the plurality of secondary windings is located on another one of the two secondary winding layers” as recited in claim 5, and similar limitations in claim 18, the “at least one first half-cycle segment and at least one second half-cycle segment of the plurality of secondary windings is located on each of the two secondary winding layers” as recited in claim 6 and similar limitation in claim 19, and the “primary phase leg coupled to the primary winding of the matrix transformer, and a plurality of secondary phase legs coupled, respectively, to the plurality of secondary windings of the matrix transformer, wherein the leakage inductance is incorporated into a resonant circuit of at least one of the primary phase leg or the plurality of secondary phase legs” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-6, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it’s not clear what’s intended by “a primary phase leg coupled to the primary winding of the matrix transformer; and a plurality of secondary phase legs coupled, respectively, to the plurality of secondary windings of the matrix transformer” as recited in lines 10-13. Specifically, it’s not clear if the primary phase leg and the plurality of secondary phase legs are part of the plurality of outer legs, or if they are separate elements from the plurality of core legs.
Regarding claim 5, it’s not clear what’s intended by “each first half-cycle segment of the plurality of secondary windings is located on one of the two secondary winding layers; 
each second half-cycle segment of the plurality of secondary windings is located on another one of the two secondary winding layers” as recited in lines 2-5. Specifically, it’s not clear which elements in the elected species are considered to be half cycle segments. Similar clarification should be made for claims 6, 18,and 19.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. PG. Pub. No. 2019/0043660 A1) in view of Dadafshar (U.S. PG. Pub. No. 2005/0151614 A1).
With respect to claim 1, Jin et al., hereinafter referred to as “Jin,” teaches a transformer 1 (FIGs. 1-2), comprising: 
a magnetic core M (FIG. 2) comprising a plurality of core legs M13; and 
a planar winding structure N1-N2 and S1-S2 comprising a primary winding N1 and or N2 and a plurality of secondary windings S1 and S2, the primary winding and the plurality of secondary windings extending in a number of turns around the plurality of core legs (paras. [0035] and [0042]). Jin does not expressly teach
magnetic core comprising a leakage core leg, the leakage core leg being positioned among the plurality of core legs to control a leakage inductance of the transformer; and 
the primary winding and the plurality of secondary windings extending without a turn around the leakage core leg, to further control the leakage inductance of the matrix transformer.
Dadafshar teaches a transformer 100 FIG. 1, comprising:
magnetic core 102 comprising a leakage core leg 106, the leakage core leg being positioned among the plurality of core legs 107 to control a leakage inductance of the transformer; and 
the primary winding 108 and the plurality of secondary windings 108 extending without a turn around the leakage core leg, to further control the leakage inductance of the matrix transformer (paras. [0053] and [0058]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the leakage core leg as taught by Dadafshar to the transformer of Jin to provide high (tight) tolerance between the windings (para. [0055]).
With respect to claim 8, Jin in view of Dadafshar teaches transformer of claim 1, wherein primary winding turns around adjacent ones of the plurality of core legs in opposite directions (Jin, para. [0042]).
With respect to claim 9, Jin in view of Dadafshar teaches the transformer of claim 1, wherein turns of the primary winding and one of the plurality of secondary windings around one of the plurality of core legs comprises a first elemental transformer (Jin, para. [0035]).
With respect to claim 10, Jin in view of Dadafshar teaches the transformer of claim 1, wherein the primary winding and the plurality of secondary windings are arranged on the transformer to control the leakage inductance of the transformer through the leakage core leg (Jin, para. [0035], Dadafshar, para. [0053]).
With respect to claim 12, Jin in view of Dadafshar teaches the transformer of claim 1, wherein the leakage leg is positioned at a central location among the plurality of core legs in the magnetic core (Jin, para. [0035], Dadafshar, para. [0053]).
With respect to claim 13, Jin in view of Dadafshar teaches the transformer of claim 1, wherein the planar winding structure comprises no windings around the leakage core leg (Jin, para. [0035], Dadafshar, para. [0053]).
With respect to claim 14, best understood in view of 35 USC 112(b) rejection, Jin teaches a power converter 1 (FIGs. 1-2), comprising: 
a matrix transformer T1-T4, comprising: 
a magnetic core M comprising a plurality of core legs M13; and 
a planar winding structure N1-N2 and S1-S2 comprising a primary winding N1 and or N2 and a plurality of secondary windings S1-S2, the primary winding and the plurality of secondary windings extending in a number of turns around the plurality of core legs; and 
a primary phase leg (any leg on which primary winding is wound) coupled to the primary winding of the matrix transformer; and 
a plurality of secondary phase legs (legs on which secondary windings are wound) coupled, respectively, to the plurality of secondary windings of the matrix transformer, wherein the leakage inductance is incorporated into a resonant circuit 17 of at least one of the primary phase leg or the plurality of secondary phase legs [0031], [0035] and [0042]). Jin does not expressly teach
magnetic core comprising a leakage core leg, the leakage core leg being positioned among the plurality of core legs to control a leakage inductance of the transformer; and 
the primary winding and the plurality of secondary windings extending without a turn around the leakage core leg, to further control the leakage inductance of the matrix transformer.
Dadafshar teaches a transformer 100 FIG. 1, comprising:
magnetic core 102 comprising a leakage core leg 106, the leakage core leg being positioned among the plurality of core legs 107 to control a leakage inductance of the transformer; and 
the primary winding 108 and the plurality of secondary windings 108 extending without a turn around the leakage core leg, to further control the leakage inductance of the matrix transformer (paras. [0053] and [0058]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the leakage core leg as taught by Dadafshar to the power converter of Jin to provide high (tight) tolerance between the windings (para. [0055]).

10.	Claims 2-6, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Dadafshar, as applied to claims 1, and 14 above, and further in view of Nakajima et al. (US. PG. Pub. No. 2018/0025828 A1).
With respect to claims 2, and 15, Jin in view of Dadafshar teaches the transformer of claim 1, and the power converter on claim 14. Jin in view of Dadafshar does not expressly teach
the planar winding structure comprises a four-layer winding structure; and 
the four-layer winding structure comprises two primary winding layers for the primary winding and two secondary winding layers for the plurality of secondary windings.
Nakajima et al., hereinafter referred to as “Nakajima,” teaches a transformer 2 and a power converter 101 (FIGs. 1-5), wherein
the planar winding structure (A)-(D) (FIGs. 1-5) comprises a four-layer winding structure; and 
the four-layer winding structure comprises two primary winding layers (B)-(C) for the primary winding and two secondary winding layers (A) and (D) for the plurality of secondary windings (paras. [0051]) and [0098]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the planar winding structure as taught by Nakajima to the transformer and the power converter of Jin in view of Dadafshar to provide the required turn ratio.
With respect to claims 3 and 16, Jin in view of Dadafshar and Nakajima teaches the transformer of claim 2, and the power converter of claim 15, wherein the two primary winding layers are positioned between the two secondary winding layers in four-layer winding structure (Nakajima, (paras. [0051]) and [0098]).The transformer of Nakajima is a step-down transformer (para. [0052]). Therefore, the winding layers (B)-(C) would be the primary winding.
With respect to claims 4, and 17, Jin in view of Dadafshar and Nakajima teaches the transformer of claim 2, and the power converter of claim 15, wherein: 
each of the plurality of secondary windings in the transformer comprises a center tap (tap connection between two secondary windings S1, FIG. 1, para. [0035]); and 
the center tap separates each of the plurality of secondary windings into a first half-cycle segment and a second half-cycle segment (Jin, para. [0035]).
With respect to claims 5, and 18, best understood in view of 35 USC 112(b) rejection, Jin in view of Dadafshar and Nakajima teaches the transformer of claim 4 and the power converter of claim 17, wherein: 
each first half-cycle segment (a segment on layer (B)) of the plurality of secondary windings is located on one of the two secondary winding layers; 
each second half-cycle segment (a segment on layer (C)) of the plurality of secondary windings is located on another one of the two secondary winding layers; and 
the two primary winding layers are positioned between the two secondary winding layers in the four-layer winding structure (Nakajima, (paras. [0051]) and [0098]).
With respect to claims 6, and 19, best understood in view of 35 USC 112(b) rejection, Jin in view of Dadafshar and Nakajima teaches transformer of claim 4, and the power converter of 17, wherein: 
at least one first half-cycle segment (a segment on layer (B)) and at least one second half-cycle segment (another segment on layer (B)) of the plurality of secondary windings is located on each of the two secondary winding layers; and 
the two primary winding layers are positioned between the two secondary winding layers in the four-layer winding structure (Nakajima, (paras. [0051]) and [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837